Cole, J.
This is a controversy between the Independent school district of Clermont on the one hand, and the district township of Pleasant Yalley on the other, for the taxes levied for school purposes, in sections two, three and four, in township ninety-four, north of range seven west, in Fayette county. The Independent school district of Clermont lies wholly in township ninety-live, range seven, unless it has the right to the sections in controversy ; while the district township of Pleasant Yalley embraces all of township ninety-four, range seven, if it is entitled to the sections in controversy.
The evidence tends to show that the sections in controversy in 1850, while Fayette county was a part of Clayton, and perhaps down as late as 1858, were embraced in the school district, to the rights of which the plaintiff has succeeded. But- it is very clear that the district township of Pleasant Yalley has exercised jurisdiction over the said sections, by collecting taxes therefrom, and providing schools for the children resident thereon, for six or *277eight years last past; and that during portions of said time, the plaintiff has refused admission to its schools for scholars resident there, and has made no claim to said sections as part of its territory during said time, and up to the commencement of this suit. The proof is conflicting, and to our minds quite unsatisfactory. Tile judgment of the District Court finds quite as much support in the testimony as does the contrary view, and it is in accord with our sense of justice in the case, and the demands of public policy, as well as the spirit of the school law; and is therefore
Affirmed.